395 F.2d 991
Berta BOBO, now known as Bertha Bobo Sloan, Administratrix of the Estate of George Bobo, Deceased, Appellant,v.PAGE ENGINEERING COMPANY.
No. 17076.
United States Court of Appeals Third Circuit.
Argued April 2, 1968.
Decided May 6, 1968.

Appeal from the United States District Court for the Western District of Pennsylvania, Rabe F. Marsh, Jr., Judge.
Francis J. Fornelli, Cusick, Madden, Joyce, Acker & McKay, Sharon, Pa. (Wherry & Ketler, Grove City, Pa., Sharon, Pa. 16146 on the brief), for appellant.
John G. Buchanan, Jr., Buchanan, Ingersoll, Rodewald, Kyle & Buerger, Pittsburgh, Pa. (William R. Newlin, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, GANEY and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we find no error.


2
The Order of the District Court of November 7, 1967, 285 F. Supp. 664, will be affirmed for the reasons so well stated in the Opinion of Judge Marsh.